Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on  03/28/2022, was filed and the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 and 11 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by the European Application (EP 2574796) (see PTO-892, mailed Nov 26, 2021)
RE claim 1, the European Application (EP 2574796) discloses an ejector produced as a single piece (See Figs. 1-7), comprising a body (41 of Fig. 1; 76 of Fig. 5) (See Exhibit A), including a compressed air intake (12 or 76) (See Exhibit A); a compressed air  injection nozzle (see 16 of Fig. 2) placed downstream of the air intake (12); a central duct (18 of Fig. 1; or see Fig. 5); and an outlet mixer (32, 26 of Fig. 1, 26 of Fig. 5), the injection nozzle (16), the central duct (18) and the outlet mixer (16, 32) being disposed along an axis (see arrows in Figs. 1 and 5) of the ejector so that the ends of the axial duct are respectively spaced apart from the nozzle and from the mixer so as to form a first and a second suction zone (see Figs. 1 and 5) that communicates with a single common air suction chamber (see Figs. 1, 5, and 6). 
RE claim 2, the European Application’s Ejector (EP 2574796) (See Exhibit A) shows the suction chamber communicates with a suction duct (28, 30) intended to be connected to a suction air volume and that extends perpendicular to the axis of the ejector.
RE claim 3, the European Application’s Ejector (EP 2574796) (See Exhibit A) teaches the air injection nozzle comprises a cylindrical supply duct comprising a narrowing section (16) and an expansion chamber (see Fig. 2) placed downstream of the narrowing section.
RE claim 4, the central duct of the European Application’s Ejector (EP 2574796) appears to be cylindrical.
Exhibit A

    PNG
    media_image1.png
    1045
    1983
    media_image1.png
    Greyscale


RE claims 5 and 6, the European Application’s Ejector (EP 2574796) (See Exhibit A) shows the central duct comprises an intake (18) (Fig. 1) having an inner peripheral surface with convex axial section and converging in the direction of the compressed air flow wherein the central duct comprises an air outlet (24) having an outer peripheral surface with bevelled axial section (See before chamber 24).
RE claim 7, the European Application’s Ejector (EP 2574796) (See Exhibit A) also teaches one of the outlet mixers (24, 24) has a diameter increasing in the direction of the air flow.
RE claim 8, the European Application’s Ejector (EP 2574796) (See Exhibit A) also teaches the central duct is attached to the body by at least one support (46, 37).
RE claim 11, the European Application’s Ejector (EP 2574796) (See Exhibit A) also teaches a valve (34) supplying said ejector and controlling the lifting tube. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as obvious over the European Application’s Ejector (EP 2574796) (see PTO-892, mailed Nov 26, 2021).
The European Application’s Ejector (EP 2574796), as present above, does not specifically show the structural dimension (such as the diameter if the central duct, the diameter of a narrowing section of the injection nozzle, or the diameter of the outlet of the injection nozzle) of the elements. However, it would have been obvious to those skilled in the ejector and vacuum system art to optimize the structural dimension of the ejector of the European Application’s Ejector (EP 2574796) to provide the desired outcome to control the air flow to a user. 
Response to Arguments
Applicant's arguments filed March 28, 2022, have been fully considered but they are not persuasive. 
Claim 1
EP 2574796 
Applicant’s arguments rely on language solely recited in preamble recitations in claim(s) “Two-stage ejector produced as a single piece,” When reading the preamble in the context of the entire claim, the recitation “Two-stage ejector produced as a single piece” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Applicant argues that Claim 1 recites "a two-stage ejector produced as a single piece." In contrast, Geva does not relate to a two-stage ejector as the spaces 24 are aspiration zones
separated from the suction line 28 by valves 34 (paragraph [0018]). There are three suction zones that each corresponds to a stage. Three-stage ejectors are known to be voluminous.” (page 1).
Claim 1 recites “Two-stage ejector produced as a single piece, characterized in that it comprises a body (16) including: - a compressed air intake (E); a compressed air injection nozzle (17) placed downstream of the air intake; a central duct (18); and - an outlet mixer (19), the injection nozzle (17), the central duct (18) and the outlet mixer (19) being disposed along an axis (X-X') of the ejector so that the ends of the axial duct are respectively spaced apart from the nozzle and from the mixer so as to form a first and a second suction zone (23, 25) that communicates with a single common air suction chamber (21).”
First, it is pointed out that the recitation of “Two-stage ejector produced as a single piece” is the preamble in the context of the entire claim, and the is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. 
Second, Fig. 2 of EP 2574796’s multi-ejector shows a first stage ejector with a nozzle (16) and Figs. 1 and 5 show at least a second nozzle forming a first and a second suction zone (23, 25) that communicates with a single common air suction chamber.
Third, it is also pointed out that a two-stage ejector comprises a first stage ejector whereas a third-stage ejector comprises a two-stage ejector. Applicant fails to clearly recite the specific structure of “a two-stage ejector” distinguishing with a third-stage ejectors or other multiple-stage ejectors. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., The two-stage ejector has a performance in terms of suction flow rate of the same order as the multistage ejectors without including said inconveniences. One of ordinary skill in the art would have found no apparent reason to modify the three-state injector of a Geva to arrive at the two-stage ejector recited in Claim 1. In this regard, such a change would have required significant structural modifications. Further, the two-stage ejector is made in one piece and does not include valves, which are considered here as indispensable in a three-stage design. Moreover, it have been necessary to remove a suction zone and thus fully reconsider the ejector configuration.) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Figs. 1-5 of EP 2685107 (newly provided reference in IDS, filed March 28, 2022, teach two or more nozzles (32a, 32b, and 32c) as described in the [0021] paragraph of specification.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL T CHIN whose telephone number is (571)272-6922. The examiner can normally be reached M-F 8:00-4:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL T CHIN/Primary Examiner, Art Unit 3651